Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 14-15 in the reply filed on 01/24/2022 is acknowledged.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/24/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 8-9, recite "a contour (A) of the first component layer".  It is not clear whether this contour of the first component layer is the same or different from the contour of the first component layer recited earlier in the claim, rendering the claim indefinite.  For the purpose of examination, claim 1, lines 8-9, read on "the contour (A) of the first component layer".  Dependent claims fall herewith.
Claim 3, line 2, recites "the continuous definition of a multiplicity of production parameters".  The term is not previously used in this claim or its parent claims(s), and does not have proper antecedent basis, making it unclear what structure is being referenced.  For the purpose of examination, claim 3, line 2, reads on "continuous definition of a multiplicity of production parameters". 
Claim 3, line 4, recites "the powder bed".  The term is not previously used in this claim or its parent claims(s), and does not have proper antecedent basis, making it unclear what structure is being referenced.  For the purpose of examination, claim 3, line 2, reads on "a powder bed".    
Claim 9, line 2, recites "a CAM method".  It is unclear what the acryonym stands for and the specification does not provide any description or definition for the term.  Therefore, the scope of the claim is unclear.  For the purpose of examination, claim 9, line 2, reads on "a computer-implemented method".
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 includes the following limitations:
“b) subdividing the component geometry into at least a first component layer and a second component layer lying thereon for the additive production, a contour (B) of the second component layer being nonidentical to a contour (A) of the first component layer, 
c) continuously defining at least one production parameter for additive production of the second component layer in the region of a melt bath of the contour (A) of the first component layer, the production parameter denoting a geometry of a contour irradiation pattern for the additive production of the component”
These two limitations constitute mental processes that can be practically performed in the human mind and are therefore abstract ideas. 
These judicial exceptions are not integrated into a practical application for the following reasons:
First, although the preamble of claim 1 recites “A method for providing data for the selective irradiation of a powder layer in additive production”, there are no limitations within the body of the claim that require an additive manufacturing device.  Instead, the preamble recitation amounts to no more than generally linking the use of the abstract ideas to a particular technological environment or field of use involving data for the selective irradiation of a powder layer in additive production.  Furthermore, it is noted there is nothing in the claim that requires actual implementation on a computer or uses a computer in a manner other than as a general purpose tool to perform the abstract ideas.
Secondly, although the claim includes a step of “calibrating the scanning system using the scanner corrections”, with the scanner corrections determined “based on” parameters gathered or 
In view of the above considerations, the claim is directed to an abstract idea. 
The claim does not include additional elements either taken alone or in combination that are sufficient to amount to significantly more than the judicial exception for the following reasons:
First, although the claim contains additional limitations besides the steps quoted above, these are merely well-understood, routine, conventional elements and steps that are insignificant extra-solution activities, specified at a high level of generality, that do not indicate the presence of an inventive concept.
Secondly, although the specification asserts that the claimed method is to solve problems with “inefficiently long process or construction times, and additionally to instabilities in the melt bath during the powder solidification, since for example repeated "ignition", "approaching" and/or alignment of the irradiation apparatus required for the solidification is necessary upon each interruption or change in the irradiation path” (para. 0015), the claim does not recite any inventive elements or concepts either taken alone or in combination that show how the purported problems are solved.
For the above reasons, claim 1 is not patent eligible.
Claims 2-9 and 14-15 are rejected under 35 U.S.C. 101 because the features in these claims these are merely well-understood, routine, conventional elements and steps that are insignificant extra-solution activities, specified at a high level of generality, that when taken alone or in combination do not amount to significantly more than the judicial exception.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weilhammer (US PG Pub 2016/0167131, cited on the IDS filed 02/25/2020).
Regarding claim 1, Weilhammer teaches a computer-implemented (para. 0017) method for providing data for the selective irradiation of a powder layer in additive production (abstract):
a) providing a predefined component geometry for a component (para. 0022-0023), 
b) subdividing the component geometry (paras. 0022, 0028) into at least a first component layer and a second component layer lying thereon for the additive production (para. 0025 and as shown in Fig. 2 with first component layer 29 including, for example, the lowest row of boxes and the unlabeled layer of boxes lying thereon), a contour of the second component layer being nonidentical to a contour of the first component layer (as shown by comparing the sidewall contours for two touching layers around channel 20 in Fig. 2; see also paras. 0020, 0026), 
c) continuously defining (paras. 0030, 0037 and per Fig. 2 showing a continuous path of wall regions 21 mapping the sidewall contours without interruption) at least one production parameter (eg. beam focus of claims 7-8, irradiation energy density per claims 9-10, or radiation power per para. 0028) for additive production of the second component layer in the region of a melt bath of a contour (each of wall regions 21 in Fig. 2 and per paras. 0025-0026 and 0028 is a melt bath region of the contour) of the first component layer (eg. overhang region of 2nd layer from bottom over the first layer on the left side of channel 20 as shown in Fig. 2), the production parameter denoting a geometry of a contour irradiation pattern (eg. laser beam focus of paras. 0025 and 0028 is a parameter denoting a geometry of the contour irradiation pattern made up of the series of wall regions 21) for the additive production of the component.
Regarding claim 2, Weilhammer teaches the production parameter denotes at least one irradiation parameter for the additive production of the component, comprising a parameter selected from: energy density (claims 9-10) and radiation power (para. 0028).  
Regarding claim 3, Weilhammer teaches continuous definition of a multiplicity of production parameters, comprising at least one parameter selected from: thermal input, melt bath width (determined 
Regarding claim 4, Weilhammer teaches the second component layer comprises a region overhanging beyond the first component layer (eg. overhang region of 2nd layer from bottom over the first layer on the left side of channel 20 as shown in Fig. 2).  
Regarding claim 5, Weilhammer teaches overhang production parameters, differing from a standard production parameter set, are assigned to the overhanging region (paras. 0012, 0024, 0027, 0028).  
Regarding claim 6, Weilhammer teaches the second component layer comprises a supported region, which lies inside the contour of the first component layer and is separated therefrom (eg. supported region of 2nd layer from bottom over the first layer on the right side of channel 20 as shown in Fig. 2).  
Regarding claim 7, Weilhammer teaches support production parameters, differing from a standard production parameter set, are assigned to the supported region (paras. 0012, 0024, 0027, 0028).  
Regarding claim 8, Weilhammer teaches the component geometry is subdivided into a multiplicity of component layers arranged above one another (paras. 0022, 0025, 0028 and as shown in Fig. 2), and wherein production parameters of at least some of these component layers are defined continuously in the region of a melt bath of a contour of a respectively underlying component layer (paras. 0030, 0037 and per Fig. 2 showing a continuous path of wall regions 21 mapping the sidewall contours without interruption).  
Regarding claim 9, Weilhammer teaches the method comprises a computer-implemented method for preparing the additive production of the component (para. 0017).  
Regarding claim 14, Weilhammer teaches additively producing the component by selectively irradiating the powder layer (as shown by use of beam 8’ in Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weilhammer in view of Frayne, as applied to claims 1 and 8 above, further in view of Frayne (US PG Pub 2016/0240003).
Regarding claim 15, Weilhammer does not explicitly teach this feature.
However, it is well known in the additive manufacturing arts that the number of components layers that the geometry is subdivided into determines resolution of the finished component and that the use of 10,000 layers is known in the prior art (see, for example, para. 0085 of Frayne).
Thus, in view of Frayne’s exemplary teaching of the use of 10,000 component layers and that the number of layers is a result-effective parameter determining component resolution, it would have been obvious to utilize a layer number falling within the claimed range for routine optimization of the resolution for a particular component application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745